Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 1 of 32 PageID #:
                                   25693


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


 EVOLVED WIRELESS, LLC,                )
                                       )
                 Plaintiff,            )
                                       )
      V.                               )        Civil Action No. 15-543-JFB-SRF
                                       )
 HTC CORPORATION and                   )
 HTC AMERICA, INC.,                    )
                                       )
                 Defendants.           )
 ______________________________________

 EVOLVED WIRELESS, LLC,                )
                                       )
                  Plaintiff,           )
                                       )
      V.                               )        Civil Action No. 15-544-JFB-SRF
                                       )
 LENOVO GROUP LTD., LENOVO             )
 (UNITED STATES) INC., and             )
 MOTOROLA MOBILITY,                    )
                                       )
                  Defendants.          )
 ______________________________________

 EVOLVED WIRELESS, LLC,                )
                                       )
                 Plaintiff,            )
                                       )
       V.                              )        Civil Action No. 15-545-JFB-SRF
                                       )
 SAMSUNG ELECTRONICS CO., LTD.         )
 and SAMSUNG ELECTRONICS               )
 AMERICA, INC.                         )
                                       )
                 Defendants.           )
 _____________________________________ )




                                      1
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 2 of 32 PageID #:
                                   25694


 EVOLVED WIRELESS, LLC,                )
                                       )
                 Plaintiff,            )
                                       )
       V.                              )                           Civil Action No. 15-546-JFB-SRF
                                       )
 ZTE (USA) INC.,                       )
                                       )
                 Defendant.            )
 _____________________________________ )

 EVOLVED WIRELESS, LLC,                                   )
                                                          )
                         Plaintiff,                       )
                                                          )
         V.                                               )        Civil Action No. 15-547-JFB-SRF
                                                          )
 MICROSOFT CORPORATION,                                   )
 MICROSOFT MOBILE OY and                                  )
 NOKIA INC.,                                              )                        SEALED
                                                          )
                         Defendants.                      )



                                      MEMORANDUM and ORDER

         This matter is before the Court on the parties’ stipulation to stay (D.I. 477 in

 Evolved Wireless, LLC (“Evolved”) v. Samsung Elecs. Co., Samsung Elecs. Am., Inc.

 (“Samsung”), No. 1:15cv545), 1 and on reconsideration of the Court’s earlier decision (D.I.

 447 in Samsung, No. 1:15CV545) to defer determination of the parties’ cross-motions for

 summary judgment based on a license or patent exhaustion and the plaintiff’s motion for




 1 For ease of reference, the Court will refer only to pleadings in Evolved v. Samsung, No. 1:15cv545,
 although there are corresponding similar, if not identical, motions and briefs in the other actions. Future
 references to the record will be to filings in the Samsung case, unless otherwise noted.


                                                     2
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 3 of 32 PageID #:
                                   25695


 summary judgment on the defendants’ counterclaim for breach of contract. D.I. 224 and

 226 2. The Court held oral argument on the matter on September 13, 2019. D.I. 481.

         These are related actions for patent infringement. Evolved alleges infringement of

 certain claims of United States Patent Nos. 7,809,373 (“the ’373 patent”) and 7,881,236

 (“the ’236 Patent”). Only the ’373 patent is at issue in these motions and is directed to

 wireless communications. The ’373 patent purportedly relates to the handover of a mobile

 device from one cell tower base station to another cell tower base station in a cellular

 network. D.I. 1, Complaint at 10. The defendants have asserted license and patent

 exhaustion as an affirmative defense and they also assert a counterclaim for an alleged

 breach of Evolved’s contractual duty to grant licenses on fair, reasonable and

 nondiscriminatory (“FRAND”) terms. 3 D.I. 68, Answer and Counterclaim at 20, 24.

 I.      BACKGROUND

         A.      Procedural History

         Earlier in these actions, the Court deferred ruling on the parties’ cross-motions

 motions for summary judgment based on a license agreement and a covenant not to sue

 and denied the plaintiff’s motion for summary judgment on the defendants’ counterclaim

 for breach of contract.        D.I. 447, Memorandum and Order.               Noting that the record




 2 Evolved’s corresponding motions for summary judgment in the related cases are: D.I. 205 in Evolved v.

 HTC Corp. and HTC America, Inc. (“HTC”), 1:15cv543; D.I. 184 in Evolved v. Lenovo Corp. and Motorola
 Mobility, LLC (”Motorola”), 1:15cv544; D.I. 197 in Evolved v. ZTE (USA) Corp. (“ZTE”), 1:15cv546; and D.I.
 197 in Evolved v. Microsoft Corp. (“Microsoft”), 1:15cv547, and the defendants’ corresponding summary
 judgment motions in the related cases are D.I. 205 in HTC, 1:15cv543; D.I. 184 in Motorola, 1:15cv544;
 D.I. 224 in Samsung, 1:15cv545; D.I. 197 in ZTE, 1:15cv546; and D.I. 197 in Microsoft, 1:15cv547. The
 parties’ Stipulation to Stay Proceedings Pending Resolution of Appeals (D.I. 432 in 1:15cv543; D.I. 394 in
 1:15cv544; D.I. 477 in 1:15cv545; and D.I. 397 in 1:15cv546; D.I. 415 in 1:15cv547). The Court’s ruling
 applies with equal force to those motions in the related cases.
 3The breach of contract counterclaim is based on obligations imposed on members of Standard Setting
 Organizations to license standard essential patents.

                                                     3
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 4 of 32 PageID #:
                                   25696


 contained only heavily redacted copies of the Licensing Agreement and amendments, the

 Court found it had no competent evidence as to either parties’ position. Id. at 20.

 Because the defendants’ motions involved contract interpretation and an equitable

 remedy—issues of law—the Court stated it would conduct a bench trial on the issue

 following the jury trials on infringement and invalidity issues. Id. The Court also found

 “[t]he real significance of a FRAND obligation is as a measure of damages for

 infringement of a “standard essential patents” (“SEPs”) patent” and it “determines the

 reasonableness of a royalty or license[.]” (Id. at 16-17). The Court found the breach of

 FRAND counterclaim “comes into play only on a finding of infringement, and then only if

 the plaintiff’s demand exceeds the amount the jury determines is the reasonable royalty

 as measured by the FRAND.” Id. at 17. The breach of FRAND issue is connected to the

 license/patent exhaustion defense that involves a license agreement between Evolved’s

 predecessor, LGE, and Qualcomm, Inc. (“Qualcomm”), the supplier of a component of

 the defendants’ accused products.

         The related case of Evolved Wireless, LLC v. Apple, Inc. (“Apple”), No. 1:15cv542,

 was tried to a jury from March 26, 2019 to April 4, 2019, and resulted in a finding of no

 infringement and a verdict in favor of Apple (D.I. 519 in Apple, 1:15cv542 4). That action

 is now on appeal to the Federal Circuit Court of Appeals. D.I. 549 in Apple, 1:15cv542,

 Notice of Appeal, Appeals Court Case No. 19-2362. The parties have moved to stay the

 present actions pending that appeal. D.I. 477 in 1:15CV545. It appears appropriate to

 consider the issues that were held in abeyance at this time. To the extent that there




 4 The Court dismissed Apple’s defenses of license and patent exhaustion without prejudice to reassertion
 (D.I. 541).

                                                    4
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 5 of 32 PageID #:
                                   25697


 remain issues that are not resolved in this Memorandum and Order, the Court finds the

 motion to stay should be granted.

         The issue for resolution is whether downstream manufacturers are protected from

 this infringement suit by a licensing agreement executed by LG Electronics, Inc. (“LGE”),

 the original patent owner, and Qualcomm LLC, a chip maker. The defendants contend

 that the licensing agreement bars infringement claims with respect to the defendants’

 accused products that incorporate the Qualcomm chipsets. They also assert that, even

 without the Agreement, the infringement actions are barred by the doctrine of patent

 exhaustion.

         B.      Additional Discovery

         A threshold issue is whether further discovery is necessary before the Court can

 resolve the licensing issue. The record shows Evolved is a successor to TQ Lambda,

 LLC (“TQ Lambda”). TQ Lambda purchased the ’373 Patent from LGE in 2014. In

 support of their motions, the defendants have submitted heavily redacted copies of a

 series of contracts executed between LGE and Qualcomm                                            D.I. 227,

 Declaration of Michael D. Jay (“Jay Decl.”), Exhibits (“Exs.”) A-O. The contract between

 LGE and TQ Lambda is also in evidence. D.I. 227, Jay Decl., Ex. J, Patent Purchase

 Agreement (“PPA”). At the hearing, the parties each conceded that the terms of the

 contracts and licensing agreements at issue are not ambiguous, the contracts could

 interpret without resort to parol evidence, and the motions could be decided as a matter

 of law from review from the text of the contracts at issue. D.I. 481, Transcript (“Tr.”) at

 37, 42, 70, 80 5.


 5Evolved qualified its concession with the proviso that, if the court were to consider Qualcomm evidence
 on the issue, it reserved the right to conduct discovery with respect to LGE. The Court did not consider the

                                                      5
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 6 of 32 PageID #:
                                   25698


        As noted, the documents submitted to the Court in support of the motions are

 heavily redacted. The parties have now assured the Court that redacted portions of the

 Agreements would not affect the determination of this issue. D.I. 448, Tr. at 59. The

 record shows that Qualcomm produced the redacted documents to both parties at the

 defendants’ request. 6 Id. at 58-59. The documents were authenticated by a Qualcomm

 representative. Id. at 60. The defendants are satisfied that the unredacted portions of

 the agreements are complete as they are relevant to this case. Id. at 59. Counsel for

 Evolved stated at the hearing that



                                                                        Id. at 43-50; D.I. 349-1,

 Deposition of Mark Roche at 124. Counsel stated that it was his understanding that the

 documents filed in these actions in support of the defendants' motions are largely

 consistent with

 Id. at 15. The Court is satisfied that the documents, as redacted, represent what TQ

 Lambda bought when it purchased the patent portfolio from LGE. The terms of the

 contracts at issue are not ambiguous. The Court finds that no further discovery is

 necessary and the defendants’ motions are ripe for consideration at this time.




 Qualcomm testimony, nor did it consider Declaration of Younghan Song, which had been the object of a
 motion to strike by the defendants (D.I. 365).

 6 The license agreements have been the subject of much dispute in discovery. In February 2018, United

 States Magistrate Judge Fallon denied Evolved’s request to seek discovery from LGE, finding that even
 though Evolved knew of the 1993 SULA Agreement, it did not “disclose the existence of the 1993
 Agreement to defendants during fact discovery, despite knowing that defendants pursued discovery
 regarding the Qualcomm-LGE license agreements for month since at least March 2016.” D.I.356 in Apple,
 No. 1:15cv542.

                                                  6
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 7 of 32 PageID #:
                                   25699


         C.       Technological Background Generally

         Some background facts are gleaned from recent litigation involving Qualcomm.

 See Fed. Trade Comm'n v. Qualcomm Inc., No. 17-CV-00220-LHK, 2019 WL 2206013,

 at *3 (N.D. Cal. May 21, 2019) (“FTC”); 7 In re Qualcomm Antitrust Litig., No. 17-MD-

 02773-LHK, 2018 WL 4110498, at *1 (N.D. Cal. Aug. 29, 2018); 8 and Apple Inc. v.

 Qualcomm Inc., No. 3:17-cv-00108-GPC-MDD, 2017 WL 3966944, at *1-3 (S.D. Cal.

 September 7, 2017).           Those cases provide insight into Qualcomm’s licensing and

 marketing practices.         The Court also relies on representations by counsel at oral

 argument, and on the Court’s familiarity with evidence and testimony in the trial of the

 related case, Apple. The background facts are intended only to provide context for the

 Court’s decision.

         Cellular communications depend on widely distributed networks that implement

 cellular communications standards that have evolved over four “generations.” First-

 generation cellular communications standards were developed in the 1980s and those

 standards support analog transmissions of voice calls. Second-generation (“2G”) cellular

 communications were developed in the early 1990s and those standards support digital

 transmissions of voice calls. The leading 2G standards are the Global System for Mobile



 7 In that case, the Federal Trade Commission alleged that Qualcomm violated anti-trust laws, in part, by

 conditioning the supply of its modem chips (or semiconductor baseband processors) on the purchase of its
 patents and by requiring anticompetitive exclusive dealing contracts. FTC v. Qualcomm, No. 17-CV-00220-
 LHK, 2019 WL 2206013, at *25-27. An important factor in the finding of anticompetitive behavior was
 Qualcomm's refusal to supply smart phone makers with its chipsets unless the original equipment
 manufacturers cross-licensed their own SEPs to Qualcomm. Id. at *4, *7, *26; see also Fed. Trade Comm'n
 v. Qualcomm Inc., 935 F.3d 752, 755 (9th Cir. 2019) (granting motion to stay pending appeal).

 8 In a class action anti-trust suit by purchasers of cellphone handsets, the district court noted that although

 Qualcomm is required to license its cellular SEPs on FRAND terms to both original equipment
 manufacturers competing chip suppliers, Qualcomm’s practice was to refuse to license its cellular SEPs to
 competing modem chip manufacturers. See In re Qualcomm Antitrust Litig., 328 F.R.D. 280, 288 (N.D.
 Cal. 2018).

                                                       7
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 8 of 32 PageID #:
                                   25700


 Communications standard (“GSM”) and second-generation Code Division Multiple

 Access standard (“2G-CDMA”).

        In the late 1990s, third-generation (“3G”) cellular communications standards were

 introduced. The leading 3G standards are the Universal Mobile Telecommunications

 System (“UMTS”) and third-generation Code Division Multiple Access (“3G-CDMA”)

 standards. In late 2009, fourth-generation (“4G”) cellular communications standards were

 introduced. These standards support substantially higher data-transmission speeds than

 3G standards. 4G is an upgrade to 3G/UTMS/wideband CDMA (“WCDMA”). Stern, 19

 Minn. J.L. Sci. & Tech. at 128. The leading 4G standard is Long-Term Evolution (“LTE”).

 Orthogonal frequency division multiple access (“OFDMA”) is a technology used in the

 LTE standard.     See generally Richard H. Stern, Who Should Own the Benefits of

 Standardization and the Value It Creates?, 19 Minn. J.L. Sci. & Tech. 107, 127-30 (2018)

 (“Stern”). The first generation of LTE was standardized in 2008, but there have been

 several new LTE releases as standards contributors develop new features. FTC, No. 17-

 CV-00220-LHK, 2019 WL 2206013, at *3.

        Cellular communications standards, such as CDMA and LTE standards, are

 adopted by Standards Setting Organizations. Standards Setting Organizations that adopt

 cellular telecommunications standards include the Institute of Electrical and Electronics

 Engineers (“IEEE”) in the U.S., the European Telecommunication Standards Institute

 (“ETSI”),   the   Telecommunications   Industry   Association,   and   the    International

 Telecommunications Union.         The specifications ensure that cellular industry

 participants—including    modem     chip   suppliers,   handset    original    equipment

 manufacturers, infrastructure companies, and carriers—develop standard-compatible



                                            8
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 9 of 32 PageID #:
                                   25701


 devices that can communicate with each other. The Third Generation Partnership Project

 (“3GPP”) and the Third Generation Partnership Project 2 (“3GPP2”) are global

 collaborative partnerships of Standards Setting Organizations and other industry

 participants that develop technical specifications for cellular standards. FTC, 2019 WL

 2206013, at *2. LTE uses OFDMA technology for downlink transmissions and single-

 carrier frequency division multiple access technology for uplink transmissions (Id.). LTE

 was standardized by 3GPP (Id. at 4).

       Patents that cover technology that is incorporated into a standard are known as

 SEPs. Parties that participate in the standards development process must commit to

 license their SEPs on FRAND terms to firms that implement the standard. Standards

 Setting Organizations require participants to publicly disclose any claimed SEPs and

 promise to license [SEPs] to anyone who practices the standard on a royalty-free or

 FRAND basis. In re Qualcomm, No. 17-MD-02773-LHK, 2018 WL 4110498, at *2.

 Generally, the Standards Setting Organizations’ practice is to permit firms simply to

 declare which of their patents are SEPs and the Standards Setting Organizations do not

 have a mechanism for verifying the essentiality of any patent to the technology embodied

 in a standard. Stern, 19 Minn. J.L. Sci. & Tech. at 130 & n. 80. Qualcomm holds

 thousands of FRAND-encumbered SEPs that comprise ETSI’s 3G/UMTS and 4G/LTE

 cellular communication standards.      Apple, No. 3:17-cv-00108-GPC-MDD, 2017 WL

 3966944, at *1.

       In order to communicate with a cellular communications network, a cellphone

 handset must contain a semiconductor device known as a baseband processor, “modem

 chip,” or “chipset.” More specifically, in order to communicate with a particular cellphone



                                             9
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 10 of 32 PageID #:
                                    25702


 network, the handset must contain a modem chip that complies with the cellular

 communications standards that the particular cellphone network supports. Modem chips

 are either “single-mode” or “multimode.” Whereas a single-mode modem chip supports

 only one cellular standard (like CDMA or UMTS), a multimode modem chip supports

 multiple standards in one chip. For example, a handset that contains a modem chip that

 complies only with UMTS standards cannot communicate with a cellular network that

 uses 3G-CDMA standards. A “CDMA multimode” modem chip is a modem chip that

 supports CDMA and additional standards. See generally, In re Qualcomm, No. 17-MD-

 02773-LHK, 2018 WL 41104982018, at *2-*5.

       To be used on a network that deploys LTE—the leading 4G standard used by

 major cellular network operators—the handset must ordinarily contain a multi-mode

 baseband processor that complies with LTE standards and is also “backward compatible”

 with 2G and 3G standards. See Stern, 19 Minn. J.L. Sci. & Tech. at 131-32, 138. This is

 because LTE network infrastructure generally supports data, rather than voice, traffic and

 therefore, to transmit voice calls, a baseband processor must comply with 2G and 3G

 standards. Id. at 132. Also, network operators have continued to use the prior standards

 and have not yet replaced their 2G and 3G infrastructure with the new 4G infrastructure.

 Id. Accordingly, most manufacturers must purchase multimode chips in order to make

 mobile phones that can function on the major U.S. wireless networks. Cellular handsets

 are produced by original equipment manufacturers such as the defendants herein.

       Qualcomm is the leading supplier of modem chips to original equipment

 manufacturers worldwide. In particular, Qualcomm is dominant in the supply of two types

 of modem chips: (1) modem chips that comply with CDMA standards (“CDMA modem



                                            10
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 11 of 32 PageID #:
                                    25703


 chips”); and (2) modem chips for use in premium tier handsets, which comply with

 advanced LTE standards (“premium-LTE modem chips”).

       At some point in the early 1990s, Qualcomm started licensing to only original

 equipment manufacturers at a 5% running royalty on the price of each handset sold. FTC

 v. Qualcomm, No. 17-CV-00220-LHK, 2019 WL 2206013, at *4. These licenses are

 called Subscriber Unit License Agreements (“SULAs”) and with a SULA, an original

 equipment manufacturer may sell handsets that practice Qualcomm's patents without fear

 of an infringement suit from Qualcomm. Id. Qualcomm SULAs grant rights both to the

 relevant Qualcomm patents existing at the time of the SULA and additional relevant

 Qualcomm patents issued during the license term. Id. Qualcomm SULAs also require

 original equipment manufacturers to cross-license their own SEP patents to Qualcomm,

 sometimes on a royalty-free basis. Id.

       In the FTC v. Qualcomm case, the Court described Qualcomm’s anticompetitive

 conduct as follows:

       In a practice that Qualcomm concedes is unique within Qualcomm and
       unique in the industry, Qualcomm refuses to sell modem chips to an original
       equipment manufacturer until the original equipment manufacturer signs a
       separate patent license agreement. Thus, Qualcomm refuses to sell an
       original equipment manufacturer modem chips exhaustively. Under the
       doctrine of patent exhaustion, “the initial authorized sale of a patented item
       terminates all patent rights to that item.” Quanta Comp., Inc. v. LG Elecs.,
       Inc., 553 U.S. 617, 625 (2008). Thus, patent exhaustion provides that when
       a consumer purchases a television, the consumer does not have to
       separately sign a license and pay royalties for any patents practiced by the
       television.

       To avoid exhaustion and to enforce Qualcomm's practice of requiring a
       separate patent license before selling modem chips, Qualcomm wields its
       chip monopoly power to coerce original equipment manufacturers to sign
       patent license agreements.

 FTC, No. 17-CV-00220-LHK, 2019 WL 2206013, at *26.

                                            11
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 12 of 32 PageID #:
                                    25704


       D.     The Parties’ Arguments

       The defendants argue they have a license to use the technology in their allegedly

 infringing phones by virtue of an agreement that Qualcomm, their supplier of chipsets,

 and LGE, the original assignee of ’373 Patent, entered into in 1993, and amended several

 times thereafter. They contend that in the agreement, as amended, LGE agreed not to

 assert its patents against Qualcomm’s customers, including the defendants. They argue

 that Evolved purchased the patents at issue from LGE subject to the encumbrance. They

 also argue that Evolved’s patent infringement action is barred under the doctrine of patent

 exhaustion. They contend that the patent rights in the ’373 patent have been exhausted

 by Qualcomm’s sale of its baseband chipsets to the defendants for use in the accused

 devices.

       Evolved argues that the technology covered under the Qualcomm-LGE license is

 limited to that which is necessary for a specific group of defined wireless communications.

 It contends that




                                 It contends the covenants encompassed in the licensing

 agreements encumber only technology that




                                             12
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 13 of 32 PageID #:
                                    25705




         In response to Evolved’s argument, the defendants concede




 II.     FACTS

         Evolved initially asserted infringement of five patents that are part of a portfolio of

 patents that it acquired from a related entity, TQ Lambda, in September 2014. TQ

 Lambda had purchased the patents from LGE. D.I. 227, Jay Decl., Ex. J, PPA. Evolved

 owns the patents-in-suit by assignment from LGE. D.I. 1, Complaint at ¶ 15. TQ Lambda

 purchased the patents-in-suit from LGE in January 2014, and sold them to Evolved in

 September 2014. Id. The application for the ’373 patent was filed on October 27, 2006,

 and the inventors of the ’373 Patent assigned the entire right, title and interest in the ’373

 patent to LGE on November 2, 2006. D.I. 1, Complaint. LGE declared the ’373 patent

 essential to the LTE standard. Id. at 16.

         Evolved alleges LGE is a member of ETSI and participated extensively in the

 3GPP Working Group meetings to develop the LTE standards (Id. at 15). It alleges the

 patents-in-suit are essential to the 3GPP 36 Series technical specifications, which cover

 the LTE standards. Id. Ultimately the parties stipulated to dismissal of these three

 patents, leaving only two patents-in-suit: the ’373 Patent and ’236 Patent. 9


 9The Federal Circuit recently affirmed (under Federal Circuit Rule 36) the Patent Trial and Appeal
 Board’s Final Written Decision invalidating claims 1-10, 12, and 13 of U.S. Patent No. 7,881,236 B2 (D.I.

                                                    13
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 14 of 32 PageID #:
                                    25706
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 15 of 32 PageID #:
                                    25707
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 16 of 32 PageID #:
                                    25708
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 17 of 32 PageID #:
                                    25709
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 18 of 32 PageID #:
                                    25710
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 19 of 32 PageID #:
                                    25711
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 20 of 32 PageID #:
                                    25712




       The defendants have also shown that the accused products that incorporate

 Qualcomm baseband chipsets are capable of communication on LTE cellular wireless

 carrier networks and are also capable of communication on wireless networks

 incorporating CDMA or WCDMA technologies, e.g., lx-EVDO Rev. A, lx-EVDO Rev. B,

 UMTS, HSPA, HSPA+, and HSDPA. D.I. 229, Appendix B.

       B.     LGE-TQ Lambda Patent Purchase Agreement

       LGE agreed to sell “all right, title, and interest in [certain patents including the ’373

 Patent] and applications and the causes of action to sue for infringement thereof and

 other enforcement rights” to TQ Lambda on January 24, 2014. D.I. 227, Ex. J, PPA at 1.

 TQ Lambda agreed to purchase from LGE “all right, title, and interest in the Assigned

 Patent Rights, free and clear of any restrictions, liens, claims, and encumbrances except

 as set forth in Exhibit B.”     Id. (emphasis in original).



                                              20
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 21 of 32 PageID #:
                                    25713
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 22 of 32 PageID #:
                                    25714
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 23 of 32 PageID #:
                                    25715


        The parties entered into the Agreement acknowledging that “in negotiating the

 Payment, the Seller and Purchaser have expressly taken into account the substantial

 uncertainty in the relevant markets as they currently exist and the substantial uncertainty

 regarding factors likely to impact use of the patented technology in coming years.” D.I.

 227, Jay Decl., Ex. J, PPA at 6, § 3.4.1(d).

 III.   Law

        A.     Summary Judgment Standards

        Summary judgment is appropriate when, viewing the facts and inferences in the

 light most favorable to the nonmoving party, the “materials in the record, including

 depositions, documents, electronically stored information, affidavits or declarations,

 stipulations (including those made for purposes of the motion only), admissions,

 interrogatory answers, or other materials . . . show[] that the materials cited do not

 establish the absence or presence of a genuine dispute, or that an adverse party cannot

 produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c). The plain

 language of Rule 56(c) mandates the entry of summary judgment, after adequate time for

 discovery and upon motion, against a party who fails to make a showing sufficient to

 establish the existence of an element essential to that party’s case, and on which that

 party will bear the burden of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322

 (1986). “The inquiry performed is the threshold inquiry of determining whether there is

 the need for a trial—whether, in other words, there are any genuine factual issues that

 properly can be resolved only by a finder of fact because they may reasonably be resolved

 in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). If




                                                23
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 24 of 32 PageID #:
                                    25716


 “reasonable minds could differ as to the import of the evidence,” summary judgment

 should not be granted. Id. at 251.

          The evidence must be viewed in the light most favorable to the nonmoving party,

 giving the nonmoving party the benefit of all reasonable inferences. Kenney v. Swift

 Transp., Inc., 347 F.3d 1041, 1044 (8th Cir. 2003). “In ruling on a motion for summary

 judgment, a court must not weigh evidence or make credibility determinations.” Id.

 “Where the unresolved issues are primarily legal rather than factual, summary judgment

 is particularly appropriate.” Koehn v. Indian Hills Cmty. Coll., 371 F.3d 394, 396 (8th Cir.

 2004).

          B.    Patent Exhaustion

          “The Patent Act grants patentees the ‘right to exclude others from making, using,

 offering for sale, or selling [their] invention[s].’” Impression Prods., Inc. v. Lexmark Int'l,

 Inc., 137 S. Ct. 1523, 1531 (2017) (quoting 35 U.S.C. § 154(a)). The doctrine of patent

 exhaustion imposes a limit on that right to exclude. Id. “The limit functions automatically:

 When a patentee chooses to sell an item, that product ‘is no longer within the limits of the

 monopoly’ and instead becomes the ‘private, individual property’ of the purchaser, with

 the rights and benefits that come along with ownership.”           Id., (quoting Bloomer v.

 McQuewan, 14 How. 539, 549-50 (1853)). “A patentee is free to set the price and

 negotiate contracts with purchasers, but may not, ‘by virtue of his patent, control the use

 or disposition’ of the product after ownership passes to the purchaser.” Id. (quoting United

 States v. Univis Lens Co., 316 U.S. 241, 250 (1942) (emphasis added by Supreme Court).

 “The sale ‘terminates all patent rights to that item.’” Quanta Computer, Inc. v. LG Elecs.,

 Inc., 553 U.S. 617, 625 (2008). “Patent exhaustion is an affirmative defense to a claim of



                                               24
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 25 of 32 PageID #:
                                    25717


 patent infringement.” Keurig, Inc. v. Sturm Foods, Inc., 732 F.3d 1370, 1373 (Fed. Cir.

 2013).

          A covenant not to sue for patent infringement is equivalent to a patent license. See

 TransCore, LP v. Elec. Transaction Consultants Corp., 563 F.3d 1271, 1275, 1276 (Fed.

 Cir. 2009) (stating “The real question, then, is not whether an agreement is framed in

 terms of a ‘covenant not to sue’ or a ‘license.’ That difference is only one of form, not

 substance—both are properly viewed as “authorizations.”); see also De Forest Radio Tel.

 & Tel. Co. v. United States, 273 U.S. 236, 242 (1927) (“As a license passes no interest in

 the monopoly, it has been described as a mere waiver of the right to sue by the patentee”).

 “[P]atent license agreements can be written to convey different scopes of promises not to

 sue, e.g., a promise not to sue under a specific patent or, more broadly, a promise not to

 sue under any patent the licensor now has or may acquire in the future.” De Forest Radio,

 273 U.S. at 242.

          “Under California law, the interpretation of a contract is a question of law” that “is

 governed by the objective intent of the parties as embodied in the words of the contract.”

 Semitool, Inc. v. Dynamic Micro Sys., 444 F.3d 1337, 1341 (Fed. Cir. 2006) (citation

 omitted).    California law prohibits the admission of parol evidence: (i) to insert an

 additional term into a written contract, if the contract is a complete and exclusive

 statement of the terms of the agreement, and/or (ii) to influence the meaning of contract

 terms where no ambiguity exists. TransCore, 563 F.3d at 1277; see also Cal. Civ. Proc.

 Code § 1856(b), (d), and (g); Pac. Gas & Elec. Co. v. G.W. Thomas Drayage & Rigging

 Co., 442 P.2d 641, 644–45 (Cal. 1968). The district court may receive and consider

 extrinsic evidence to determine whether one or more terms of a contract is reasonably



                                                25
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 26 of 32 PageID #:
                                    25718


 susceptible to multiple meanings, but once the district court determines that no ambiguity

 exists, extrinsic evidence is properly not admitted. TransCore, 563 F.3d at 1277 n.2; see

 Dore v. Arnold Worldwide, Inc., 139 P.3d 56, 60 (Cal. 2006); Pac. Gas & Elec., 442 P.2d

 at 644–45.

 IV.    DISCUSSION

        The Court agrees with the defendants that the plaintiff’s action is barred under the

 doctrine of patent exhaustion.



                             In the Agreements and Amendments,




                                                                     Whether Qualcomm’s

 and/or LGE’s licensing and/or business practices are otherwise illegal, unfair,

 anticompetitive, or oppressive is not a question for this Court.

        The Court agrees with the defendants that the 1993 SULA Agreement, as

 amended in particular




                         With respect to multi-mode products, the 1993 SULA Agreement

 and its various permutations continued to apply until Evolved’s



                                             26
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 27 of 32 PageID #:
                                    25719




       The Court finds the 1993 SULA Agreement, as amended, covers the defendants’

 multimode, Qualcomm-based products.



                                                               Evolved inherited LGE’s

 covenants through purchase of the ’373 patent and is therefore precluded from asserting

 claims for infringement of the ’373 patent against products that incorporate Qualcomm

 baseband chipsets, including many of the defendants’ accused products.

       The Court finds that Evolved advocates an unreasonably narrow interpretation of

 the Qualcomm-LGE SULA Agreement.          Its position that




           LGE’s cross-license/covenant not to sue precludes an infringement action by

 Evolved against Qualcomm customers. Even in the absence of such a provision, the



                                           27
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 28 of 32 PageID #:
                                    25720


                                        gives rise to patent exhaustion that bars Evolved’s

 claims against the defendants.

        The record shows the asserted patent is



                                                                                        The

 license agreement extends to

                               LGE declared the ’373 Patent to be a standard essential

 patent. Evolved alleges in its Complaint that the defendants’ various mobile devices

 infringe patents that have been declared essential to the LTE wireless communications

 standards. Evolved’s infringement allegations are directed to the functionality that the

 Qualcomm chipsets provide.

        Because phones containing patents essential to the LTE technology must work on

 older networks that employ 2G and 3G technology, the ’373 Patent is also commercially

 necessary. Logically, it would be difficult to market a cellphone that would not work where

 4G was unavailable. The Court rejects the plaintiff’s analogy comparing the functionality

 of the ’373 Patent to a CD player in a car—“a great feature . . . but not necessary to make

 an automobile.” D.I. 481, Tr. at 31. The Court finds SEPs are more analogous to first

 gear and fifth gear in a transmission since the difference between 3G and 4G is speed.

 A car that ran only in first gear would not be commercially viable. It is clear to the Court

 that the evolving technology builds on earlier standards.

        A review of the Agreements and Amendments, as redacted, shows




                                             28
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 29 of 32 PageID #:
                                    25721




       Evolved knew by virtue of the exhibits attached to the PPA that the ’373 Patent

 had been declared an ETSI SEP.



                                                                      The PPA explicitly

 stated that there had been no determination as to the validity, infringement, or actual

 essentiality of the purchased IPR.

       This interpretation comports with what appear to be Qualcomm’s licensing and

 marketing strategy, whereby it attempted to maintain its monopoly in both the CDMA and

 premium LTE chip markets and to impose an anticompetitive surcharge on its

 competitors’ chips.    Although the anticompetitive conduct is not before the Court,

 Qualcomm’s background business practices support the Court’s interpretation of the

 Agreements at issue.

       Accordingly, the Court finds the defendants are entitled to prevail on their

 licensing/covenant defense. Evolved’s claims against the defendants for infringement of

 the ’373 Patent are barred



                                           29
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 30 of 32 PageID #:
                                    25722




        Unfortunately for Evolved, it purchased the LGE intellectual property subject to the

 Qualcomm encumbrance. It has not shown that the intellectual property that it purchased

 from LGE falls outside the purview of




                                                                              The fact that

 Qualcomm’s licensing practices may have been anti-competitive does not affect the

 Court’s interpretation of the contracts.




        Also, the doctrine of patent exhaustion bars the plaintiff’s infringement claims. As

 a matter of patent law, “the authorized sale of an article that substantially embodies a

 patent exhausts the patent holder's rights and prevents the patent holder from invoking

 patent law to control postsale use of the article.” Quanta Computer, Inc. v. LG Elecs.,

 Inc., 128 S. Ct. 2109, 2122 (2008). Qualcomm sold its chipsets to LGE, exhausting its

 patent rights and required LGE to cross-license its patents, without a royalty, in order to

 purchase the chipsets. Qualcomm and/or LGE may have used licensing restrictions to

 essentially claw back rights that patent exhaustion extinguished, but the fact remains that

 their patent rights were exhausted. Evolved acquired the IPR with the knowledge that the

 rights it purchased were on shaky ground.



                                             30
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 31 of 32 PageID #:
                                    25723


       In view of the foregoing, counterclaims for breach of contract are moot.

 Accordingly,

       IT IS ORDERED that:

       1.       Defendant HTC’s Motion for Summary Judgment (D.I. 205 in 1:15cv543) is

 granted.

       2.       Defendants Lenovo Corp.’s and Motorola Mobility, LLC’s motion for

 summary judgment (D.I. 184 in 1:15cv544) is granted with respect to their accused

 products that contain Qualcomm-based chipsets.

       3.       Defendants Samsung Elecs. Co., Samsung Elecs. Am. Inc.’s Motion for

 summary judgment (D.I. 224 in 1:15cv545) is granted with respect to their accused

 products that contain Qualcomm baseband chipsets.

       4.       Defendant ZTE (USA) Corp.’s motion for summary judgment (D.I. 197 in

 1:15cv546) is granted.

       5.       Defendant Microsoft Corp.’s motion for summary judgment (D.I. 197 in

 1:15cv547) is granted.

       6.       The parties’ Stipulation to Stay Proceedings Pending Resolution of Appeals

 (D.I. 432 in 1:15cv543; D.I. 394 in 1:15cv544; D.I. 477 in 1:15cv545; and D.I. 397 in

 1:15cv546; D.I. 415 in 1:15cv547) is hereby adopted; to the extent any issues are not

 resolved in this order, these actions are stayed pending resolution of the appeal in

 Evolved Wireless LLC v. Apple Inc., No. 1:15cv542.

       7.       The plaintiff’s motions for summary judgment on the defendants’

 counterclaims for breach of contract (D.I. 205 in 1:15cv543; D.I. 184 in 1:15cv544; D.I.

 197 in 1:15cv546; and D.I. 197 in 1:15cv547) are denied as moot.



                                             31
Case 1:15-cv-00545-JFB-SRF Document 487-1 Filed 12/17/19 Page 32 of 32 PageID #:
                                    25724


       8.     A judgment of dismissal will be entered.

       9.     Given that the Court has relied upon material that technically remains under

 seal, the Court is releasing this Memorandum Order under seal, pending review by the

 parties. In the event that the parties believe that certain material in this Memorandum

 Order should be redacted, the parties should jointly submit a proposed redacted version

 within one week of the date of this Order. The Court will subsequently issue a publicly

 available version of its Memorandum Order.

              DATED this 3rd day of December 2019.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                           32
